            Case 1:20-cv-00806-JDP Document 4 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ROBERT D. BONILLA, Jr.,                             No. 2:20-cv-01002 GGH P
12                       Petitioner,
13            v.                                         ORDER
14   GISELLE MATTESON,
15                       Respondent.
16

17            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. In his application, petitioner challenges a conviction issued

19   by the Fresno County Superior Court. Fresno County is part of the Fresno Division of the United

20   States District Court for the Eastern District of California. See Local Rule 120(d).

21            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

22   division of a court may, on the court’s own motion, be transferred to the proper division of the

23   court. Therefore, this action will be transferred to the Fresno Division of the court.

24            Good cause appearing, IT IS HEREBY ORDERED that:

25            1. This action is transferred to the United States District Court for the Eastern District of

26   California sitting in Fresno; and

27   ////

28   ////
                                                        1
         Case 1:20-cv-00806-JDP Document 4 Filed 06/10/20 Page 2 of 2

 1           2. All future filings shall reference the new Fresno case number assigned and shall be
 2   filed at:
                            United States District Court
 3                          Eastern District of California
                            2500 Tulare Street
 4                          Fresno, CA 93721
 5   Dated: June 10, 2020
                                                /s/ Gregory G. Hollows
 6                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
